Citation Nr: 0002227	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Huntington's disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, R. M., and V. P.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty in the Army from February 
1980 to September 1992.  He subsequently had periods of 
active duty for training in the Army Reserves with the last 
period of active duty for training occurring in September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

The veteran contends that although Huntington's disease was 
not diagnosed until early 1996, he manifested the disorder in 
November 1995 when he was in recruiter school at Fort 
Jackson, South Carolina, and that he was hospitalized at that 
time at the Fort Jackson hospital.  The evidence currently of 
record does not include any records of treatment of the 
veteran in 1995 at the Fort Jackson hospital.  Although the 
record does reflect that the RO has attempted to obtain all 
available service medical records, it does not reflect that 
it has contacted the Fort Jackson medical facility directly.  

Under the circumstances, the Board concludes that further 
development of the veteran's claim is required.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO should contact the Moncrief 
Community Army Hospital, in Fort Jackson, 
South Carolina, and request any treatment 
records for the veteran for 1995.

2.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran and his 
representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


